 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JOHN STEVENS,
3:20-CV-1911
Plaintiff
Vv.
(JUDGE MANNION)

JESS! SULLUM, et ai.,

Defendants

ORDER

 

For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:
1. The objection by Valera’s counsel to the questioning on
her notes at deposition is OVERRULED.
2. Plaintiff is permitted to re-depose Ms. Valera with the
ability to ask about her notes at issue.
3. Plaintiff is directed to re-depose Ms. Valera within 30

days of the date of this Order.

3] Matachy €. Mannion
MALACHY E. MANNION
United States District Judge

Dated: July 2, 2021

20-1911-03-ORDER

 
